Per Curiam.
The agreement in evidence, has no feature of a recognizance. It is not in the form of one, being without penalty, condition, or acknowledgment. It is a mere stipulation, which acquired, from having been entered among the minutes of the docket, no quality of a debt of record, or no greater force than if it had been written on a loose slip of paper. In what form it might warrant a recovery, is not at present an inquiry; it is sufficient lor the occasion that it does not support the declaration.
Judgment reversed, and a venire de novo awarded.